Citation Nr: 0601316	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  02-01 998A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for generalized 
arthritis, now claimed as secondary to cold exposure and/or 
episodes of gonorrhea which occurred during military service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that the veteran had 
failed to submit new and material evidence sufficient to 
reopen a claim for service connection for generalized 
arthritis.  For the following reasons and bases, the 
veteran's claim will be reopened, but must then be remanded 
for additional evidentiary development to the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for generalized 
arthritis was denied by the RO in a February 1991 rating 
decision and the veteran was notified and he did not appeal, 
and that decision became final.

3.  The evidence presented since the previous final denial of 
service connection for generalized arthritis includes, among 
other things, a private medical doctor's statement from 
September 2000 which strongly suggests that the veteran's 
arthritis may have had onset during military service or be 
otherwise attributable to incidents of service.




CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for a generalized 
arthritis, now claimed as attributable to cold injury and/or 
episodes of gonorrhea during service, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  A previously denied claim for service 
connection may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 7108.  New evidence, 
however, means more than evidence that was not previously 
physically of record, and is evidence that is more than 
merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1990).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior final denial.  
Rather it is important that there be a complete record upon 
which the claim can be evaluated.  Hodge v. West, 155 Fed. 
3d. 1356, 1363 (Fed. Cir. 1998).  

The Board notes that the provisions of  38 C.F.R. § 3.156(a) 
were amended, effective August 29, 2001.  These amendments 
are not applicable to the veteran's pending claim, because it 
was initiated in June 2000, prior to the effective date of 
the amendments.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29. 
2001) 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence must be presumed to be credible.  On the other hand, 
the Court has held that when a veteran attempts to reopen a 
claim by bringing a new etiological theory for the causation 
of his disease than that which was previously addressed in 
the earlier final denial, such new theory of causation does 
not itself constitute a new claim, obviating the necessity of 
presenting new and material evidence for that same claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).

Analysis:  In January 1991, the veteran first filed a claim 
for service connection for generalized arthritis.  In 
February 1991, the RO denied this claim on the basis that 
there was a complete absence of any competent evidence during 
or within one year after the veteran's service separation in 
March 1965 for any complaint, finding, treatment or diagnosis 
of any arthritis of the knees, arms, shoulders, neck, or 
back.  The evidence on file at the time of this decision 
included the veteran's service medical records and medical 
records of treatment from after service up until the time of 
this rating decision.  The veteran was properly notified of 
the denial of this claim and of his appellate rights and he 
did not disagree or initiate a timely appeal and that 
decision became final.

In June 2000, the veteran filed an application seeking to 
reopen a claim for service connection for generalized 
arthritis, this time arguing that it was related to cold 
injury/exposure during his overseas service assignment in 
Germany.  During the lengthy pendency of this appeal, the 
veteran has also argued that his generalized arthritis may be 
due to cold injury and/or episodes of gonorrhea during 
service.

A considerable amount of evidence has been added to the 
claims folder since the time of the last final denial of the 
veteran's claim for service connection for generalized 
arthritis.  There are records associated with the veteran's 
application for Social Security disability benefits, records 
associated with the veteran's first complaints of generalized 
arthritis or multijoint pain commencing in the late 1970's, 
and evidence of the veteran bringing workmen's compensation 
claims for arthritis of the knees and low back attributable 
to work-related injuries with the Ford Motor Company.  Also 
on file are a significant quantity of both private and VA 
treatment records for a variety of complaints, including 
complaints of generalized arthritis and/or multiple joint 
pain.  The veteran also submitted a medical article 
discussing a possible causal connection between sex and 
arthritis, something referred to as "reactive" arthritis or 
as a "sexually acquired arthritis."  The veteran was provided 
a VA examination in June 2003 which resulted in an opinion 
that the veteran's complaints of pain in both knees and hands 
and of the spine was not due to gonorrhea in service.  It is 
unclear whether the VA doctor conducting this examination had 
access to or conducted a review of the veteran's claims 
folder.  

In September 2000, a private physician (MBE) submitted a 
statement for the veteran indicating the veteran initially 
saw him for an elevated white blood count which revealed 
reactive leukocytosis, "secondary to smoking."  The statement 
went on to report that the veteran had apparently been 
exposed to severe cold weather conditions during service 
overseas in Germany in the early 1960's and that the veteran 
now had multiple site arthritic pain which may have had it's 
onset during his time in service and which may be 
attributable to such cold exposure during service.  Although 
there are reasons for questioning the underlying competence 
of this opinion because of it's apparent reliance upon the 
veteran's own reported history, the US Court of Appeals has 
clearly stated that, for new and material evidence purposes 
only, new evidence must be presumed to be credible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  For this reason, 
the Board finds that the September 2000 statement is new and 
material sufficient to reopen the veteran's claim for service 
connection for generalized arthritis.  


ORDER

The veteran's claim for service connection for generalized 
arthritis as attributable to cold injury and/or episodes of 
gonorrhea during service is reopened, and to this extent 
only, the claim is granted.




REMAND

When the Board initially remanded this appeal in February 
2005 to provide the veteran a Board hearing consistent with 
his request, the Board also directed the AMC to review the 
claims file and to ensure that all VCAA notice obligations 
had been satisfied.  No action was taken by the AMC in this 
regard and the Board would point out that although the 
veteran was provided an excellent letter by the RO in April 
2001 which specified the evidence necessary to substantiate 
his claim, this letter did not comport with all VCAA notice 
requirements, and there is no formal VCAA notice to the 
veteran with respect to his current appeal anywhere on file.  
Specific VCAA notice must be provided the veteran on remand.

Because this claim is reopened and because the Board 
acknowledges the existence of certain VA protocols in 
existence regarding cold injuries which, among other things, 
indicate that certain disabilities attributable to cold 
injury may not become manifest until lengthy periods after 
actual cold exposure, the Board finds that it would be useful 
in this case to have the veteran provided a VA examination 
specifically for the purpose of evaluating whether any 
present disability might be reasonably related to cold 
exposure during service in the early 1960's.  It is noted 
that the veteran was provided a VA examination in June 2003, 
but this examination was apparently conducted without review 
of the claims folder and the only opinion provided was in 
relation to the veteran's claim that generalized arthritis 
might be related to episodes of gonorrhea during service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the veteran must be 
provided formal VCAA notice which 
includes a recitation of the evidence 
necessary to substantiate his claim, the 
evidence he is responsible to submit, the 
evidence VA will collect on his behalf, 
and advises him to submit any relevant 
evidence in his possession.  He should be 
advised that duplicates of any previous 
evidence submitted are unnecessary.

2.  The veteran should be provided a VA 
examination specifically aimed at 
evaluating whether any presently 
identified disability is reasonably 
related to cold injury during service, 
and also whether such injury might 
reasonably be related to episodes of 
gonorrhea during service.  The claims 
folder must be available to the physician 
conducting the examination for review in 
conjunction with the examination, and his 
report of examination must clearly state 
that the claims folder was available and 
reviewed.  Any diagnostic studies or 
laboratory testing necessary should be 
completed.  In requesting this 
examination, the RO should review any VA 
protocols with respect to cold injury, 
such as BVA fast letters or training 
letters, and incorporate any pertinent 
questions to the physician consistent 
with those protocols (or include copies 
of such protocols in the claims folder).  
After completing a review of the claims 
folder and physical examination, the VA 
physician is requested to provide an 
opinion as to whether it is more, less, 
or equally likely that any disability 
found at present is causally related to 
cold exposure and/or episodes of 
gonorrhea during service.  The Board 
would point out that the veteran has only 
made claim for service connection for a 
generalized or multiple site arthritis as 
attributable to such exposures and that 
there is at present no claim for (or any 
previous clinical findings of) any form 
of peripheral neuropathy, peripheral 
vascular disease or any associated 
neurological impairments which might 
reasonably be attributed to a cold injury 
during service.  The physician should 
carefully review the chronology of 
objective medical evidence on file 
starting with the veteran's service 
medical records, and continuing with the 
clinical records after service to 
determine whether the progression of any 
disability found is reasonably related to 
causal origins as claimed by the veteran.

3.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his satisfaction, he and the 
representative must be provided with a 
supplemental statement of the case which 
includes a discussion of the development 
requested in this remand and which 
includes a discussion of any VA 
protocols, training letters or fast 
letters which have been created 
specifically for the purpose of 
developing and/or adjudicating cold 
injury claims.  They must be provided an 
opportunity to respond.  The case should 
thereafter be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


